                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE


Jamie Jayne-Chandler

     v.                              Civil No. 18-cv-606-JL
                                     Opinion No. 2019 DNH 121
Commissioner of the
Social Security Administration


                          ORDER ON APPEAL

     Jamie Jayne-Chandler has moved to reverse the Social

Security Administration’s (“SSA”) decision to deny her

application for a period of disability and disability insurance

benefits.   An administrative law judge (“ALJ”) at SSA found that

Jayne-Chandler, despite having severe impairments, retains the

residual functional capacity (“RFC”) to perform a range of work

at all exertional levels, subject to certain limitations, and

thus is not disabled, as defined by the social security

regulations.1   See 20 C.F.R. § 404.1505(a).   This decision was

affirmed by the Appeals Council and thus became the final

decision on her application.     See id. § 404.981.   Jayne-Chandler

then appealed the decision to this court, which has jurisdiction

under 42 U.S.C. § 405(g) (Social Security).




1 Pl. Mot. for Order Reversing Decision (doc. no. 8); see also
Pl. Reply (doc. no. 12).
       On appeal, Jayne-Chandler raises five issues of fact or law

regarding the ALJ’s step 3 and step 5 determinations.       See

LR 9.1(b).    The SSA Acting Commissioner contests these issues

and has cross-moved for an order affirming the ALJ’s decision.2

See LR 9.1(e).       After careful consideration, the court denies

Jayne-Chandler’s motion and grants the Acting Commissioner’s

cross-motion to affirm the SSA’s final decision.


       Background3

       On September 1, 2017, an ALJ followed the established five-

step sequential evaluation process, see 20 C.F.R. § 404.1520,

and found that Jayne-Chandler is not disabled under section

216(i) and 223(d) of the Social Security Act.

       At Step 1, he found that Jayne-Chandler had not engaged in

substantial gainful activity since December 15, 2015.4

       At Step 2, he found that Jayne-Chandler had three severe

impairments that significantly limit the ability to perform

basic work activities – Bi-Polar Disorder, Depression, and




2   Doc. no. 11-1.
3 The court recounts here only those facts relevant to the
instant appeal. The parties’ more complete recitation in their
Joint Statement of Material Facts (doc. no. 12) is incorporated
by reference.
4   Admin. R. at 15.

                                     2
Anxiety.5      In doing so, he declined to find that Jayne-Chandler’s

degenerative disc disease diagnosis constituted a severe

impairment because Jayne-Chandler had not alleged it was severe

and because the disease appeared to be improving under a

conservative treatment plan.6      He also declined to find that her

obesity, as evidenced by biometrics, constituted a severe

impairment, after finding that there was no evidence that her

obesity had any specific or quantifiable impact on pulmonary,

musculoskeletal, endocrine, or cardiac functioning.7         As such,

the ALJ did not integrate obesity-related limitations into the

RFC and instead only considered the potential impact of obesity

on Jayne-Chandler’s co-existing severe impairments.8

          At Step 3, he found that Jayne-Chandler’s mental

impairments, considered both individually and in combination,

did not meet or medically equal the severity criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.9

In making this determination, he applied the recently revised

“Paragraph B” criteria and found that Jayne-Chandler had



5   Id.
6   Id. at 16.
7   Id.
8   Id.
9   Id. at 16-20 (emphasis added).

                                     3
moderate limitations in understanding, remembering, or applying

information; moderate limitations in interacting with others;

moderate limitations in concentrating, persisting, or

maintaining pace; and mild limitations in adapting or managing

herself.10   On the entire record, he found that Jayne-Chandler

retains the residual functional capacity “to perform full range

of work at all exertional levels,” subject to the non-exertional

limitations that she perform simple and routine tasks and have

no more than frequent interaction with others.11   Although Jayne-

Chandler suffered symptoms of her mental impairments, the ALJ

found that her statements concerning the intensity, persistence,

and limiting effects of her symptoms were inconsistent with

medical and testimonial evidence showing her limitations were

mild to moderate for the purposes of listings 12.04 and 12.06.12

       At Step 4, he found that Jayne-Chandler is unable to

perform any past relevant work.13

       At Step 5, he found, based on the testimony of a vocational

expert, that Jayne-Chandler, given her age, education, work

experience, and residual functional capacity, is capable of



10   Id. at 17-18.
11   Id. at 18.
12   Id. at 19-20.
13   Id. at 21-22.

                                  4
making a successful adjustment to other work that exists in

significant numbers in the national economy, including

assembler, material handler, and laborer.14

       Under this framework, the ALJ concluded that a finding of

“not disabled” was appropriate.


       Applicable legal standard

       In reviewing a challenge of a final determination by the

SSA, the court limits its review “to determining whether the ALJ

used the proper legal standards and found facts upon the proper

quantum of evidence.”    Ward v. Comm’r of Soc. Sec., 211 F.3d

652, 655 (1st Cir. 2000).    As such, the court “review[s]

questions of law de novo, but defer[s] to the [Acting]

Commissioner’s findings of fact, so long as they are supported

by substantial evidence,” id., that is, “such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotations omitted).    Though the evidence in the record may

support multiple conclusions, the court must still uphold an

ALJ’s findings “if a reasonable mind, reviewing the evidence in

the record as a whole, could accept it as adequate to support

his conclusion.”     Irlanda Ortiz v. Sec’y of Health & Human




14   Id. at 22-23.

                                   5
Servs., 955 F.2d 765, 769 (1st Cir. 1991).    The court therefore

“must uphold a denial of social security . . . benefits unless

‘the [Acting Commissioner] has committed a legal or factual

error in evaluating a particular claim.’”    Manso-Pizarro v.

Sec’y of Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996)

(per curiam) (quoting Sullivan v. Hudson, 490 U.S. 877, 885

(1989)).


       Analysis

       Jayne-Chandler challenges the ALJ’s Step 3 and Step 5

determinations, raising five issues:     that the ALJ erred by (A)

failing to provide “good reasons” for discounting a treating

source opinion, (B) impermissibly interpreting raw medical

evidence, (C) failing to account for her moderate limitations in

concentration, persistence, or pace in his residual functional

capacity assessment, (D) failing to account for her degenerative

disc disease and obesity in the RFC assessment, and (E) relying

on vocational expert testimony based on an allegedly flawed RFC

assessment that resulted from the errors above.15    After

reviewing each issue raised, the court finds no grounds

warranting reversal or remand.




15   See Pl. Reply (doc. no. 12) at 1.

                                  6
    A.    The weight assigned to treating source opinions

    Jayne-Chandler first argues that the ALJ’s RFC

determination improperly gave little weight to the medical

opinion of Jayne-Chandler’s treating source physician,

Dr. Michelle Gunning, M.D., contravening the treating source

rule.   But as discussed below, the ALJ’s decision to discount

Dr. Gunning’s opinion and not give it controlling weight was

adequately supported, given Dr. Gunning’s brief treatment

relationship with Jayne-Chandler and the fact Dr. Gunning

limited her medical opinion to a form questionnaire containing

no narrative explanations in RFC terms.

    Generally, a treating source’s opinion on the nature or

severity of impairments is given controlling weight if well-

supported by medically acceptable clinical techniques and

consistent with other substantial evidence in the record.     See

20 C.F.R. § 404.1527(c)(2).   “[T]hese sources are likely to be

the medical professionals most able to provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and

may bring a unique perspective to the medical evidence that

cannot be obtained from the objective medical findings alone or

from reports of individual examinations.” 20 C.F.R. §

404.1527(c)(2); 416.927(c)(2).   Nevertheless, an ALJ may

discount the weight given to a treating source opinion where it

is inconsistent with other substantial evidence in the record.

                                 7
20 C.F.R. § 404.1527(c)(2)-(4); 416.927(c)(2)-(4); see also SSR

96-2p, 1996 WL 374188, at *2.    When controlling weight is not

given, the ALJ may consider an array of factors to determine

what weight to grant the opinion, including the length of the

treatment relationship, the frequency of examinations, the

degree to which relevant evidence supports the opinion, and the

opinion’s consistency with the record as a whole.      See 20 C.F.R.

§ 404.1527(c)(2) – (6); 416.927(c)(2)-(6).

       In determining Jayne-Chandler’s RFC, the ALJ gave three

reasons for according Dr. Gunning’s opinion little weight:

Dr. Gunning had a “short treatment relationship” with Jayne-

Chandler; Dr. Gunning did not express her opinion in RFC terms,

and Dr. Gunning’s conclusions about Jayne-Chandler having

“[m]arked” limitations were not consistent with the record as a

whole.16   Jayne-Chandler challenges each reason, as

insufficiently supported by the record.

       With respect to the ALJ’s first reason — the short

treatment relationship, Jayne-Chandler correctly identifies that

the ALJ erred by stating Jayne-Chandler “had seen Dr. Gunning

only once” when in fact, she had seen Dr. Gunning twice.17     But




16   Admin. R. at 21.
17See Pl. Mot. to Reverse (doc. no. 8) at 2 (citing Admin. R. at
421, 426, 428-30).

                                  8
this error is harmless.    The difference between one and two

meetings does not undermine the ALJ’s ultimate conclusion that

there had been insufficient contact between Jayne-Chandler and

Dr. Gunning to give Dr. Gunning a “longitudinal view of [Jayne-

Chandler] that another treating source might generally have.”18

This reason is sufficient for not giving Dr. Gunning’s opinion

controlling weight, but it is a questionable ground for

according the opinion little weight, especially where the same

critique can be raised against the other medical opinion

evidence in the record.

       The ALJ’s second stated reason – Dr. Gunning’s failure to

state her opinion in RFC terms – by comparison, does constitute

a good reason for giving Dr. Gunning’s opinion.    As the Acting

Commissioner notes, “medical opinions,” as defined by social

security regulations, must reflect judgments about “what [a

claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.”     20 C.F.R.

§ 404.1527(a)(1).    Dr. Gunning’s opinion contained no such

judgments, and in fact, offered little to no substance beyond a

check-off form that rated Jayne-Chandler’s symptoms and




18   Admin. R. at 21; see also 20 C.F.R. § 404.1527(a)(2).

                                  9
limitations on a five-point scale.19    “That itself goes a long

way toward supporting the ALJ’s determination to accord Dr.

[Gunning’s] opinion little weight.”     See Purdy v. Berryhill, 887

F.3d 7, 13 (1st Cir. 2018) (holding that an SSA ALJ properly

discounted a medical opinion that had “no discussion or

analysis”).    By contrast, the other medical experts supplemented

their findings with narrative explanations about the bases for

their conclusions and offered opinions on what Jayne-Chandler

can still do despite her impairments.20    As such, the ALJ’s

weight decision was proper.

       Because the ALJ’s first two reasons for discounting

Dr. Gunning’s opinion have substantial support in the record as

a whole, the ALJ’s ultimate weight decision passes muster, and

the court need not address the ALJ’s third reason – consistency.

See Gonzalez Perez v. Sec’y of Health & Human Servs., 812 F.2d

747, 749 (1st Cir. 1987); see also McNelley v. Colvin, No. 15-

1871, 2016 WL 2941714, at *2 (1st Cir. Apr. 28, 2016); Arroyo v.

Barnhart, 295 F. Supp. 2d 214, 221 (D. Mass. 2003) (Neiman, J.)

(“[A]n administrative law judge’s decision can still pass muster

if the other reasons given to accord medical reports little




19   Admin. R. at 419-20.
20   Admin. R. at 56-66, 347-52.

                                   10
weight are adequately supported.” (citations omitted)).     For

similar reasons, the ALJ also did not fail to grasp the

significance of Dr. Gunning’s findings, contrary to Jayne-

Chandler’s suggestion.21    Accordingly, the ALJ’s credibility

determinations were sufficiently supported.


       B.   Paragraph B Criteria

       Jayne-Chandler next argues that the ALJ’s “Paragraph B”

criteria findings, which served as the bases for his RFC, were

impermissibly based only on lay assessments of raw medical

evidence and thus not supported by substantial evidence.22       At

Steps 2 and 3, the ALJ must assess a claimant’s mental

impairments using the Paragraph B criteria.     See 20 C.F.R.

§ 404.1520a(c)(3)-(4); 20 C.F.R. Pt. 404, Subpt. P, App. 1,

§ 12.00(A)(2)(b), (E).     In January 2017, the Social Security

Administration revised these criteria.     See 81 Fed. Reg. 66138

et seq. (Sept. 26, 2016).    The ALJ made his findings under these

new criteria, but in doing so, relied in part on the September

2016 opinion of the state agency reviewer, Dr. John J. Warren,

Ed. D.,23 who opined that Jayne-Chandler’s mental impairments did




21   Pl. Mot. to Reverse (doc. no. 8) at 4-5.
22   Id. at 5-8.
23   Admin. R. at 20.

                                   11
not satisfy the old Paragraph B severity criteria.     Jayne-

Chandler asserts that because Dr. Warren’s opinion was

“obsolete,” any decision made by the ALJ must have been based on

improper lay determinations.

    This argument lacks merit.      Under social security

regulations, the assessment of the Paragraph B criteria is

properly performed by the ALJ, not by a physician.     20 C.F.R.

§§ 404.1520a, 416.920a; see also 20 C.F.R. § 404.1527(d)(2)

(“Although we consider opinions from medical sources on issues

such as whether your impairment(s) meets or equals the

requirements of any [Listing], . . . the final responsibility

for deciding these issues is reserved to the Commissioner.”).

The ALJ is “not required to adopt prior administrative medical

findings” when issuing decisions.     20 C.F.R. § 404.1513a(b)(1);

see SSR 17-2p, 2017 WL 3928306, at *3 (Mar. 27, 2017).      And

while the ALJ has discretion to return a file to the state

agency or seek additional evidence from a medical expert to

complete his or her Paragraph B consideration, see 20 C.F.R.

§ 404.1513a(b)(2), Jayne-Chandler cites no authority suggesting

that an updated opinion is required.

    In Benoit v. Berryhill, No. 18-cv-61-SM, 2018 WL 6304353

(D.N.H. Dec. 3, 2018), a recent social security appeal decision

by Judge McAuliffe, the court rejected this very argument when

the claimant argued that his case should be remanded because the

                                 12
ALJ made adverse Paragraph B findings under the new criteria

based on a medical expert opinion rendered before the regulatory

revision.    See id. at *8-9.    Judge McAuliffe found that the

expert’s assessment was not compromised just because it used the

prior criteria.      Id. at 20 n.14.    Moreover, he found that even

if the Paragraph B revision somehow tainted the expert’s

assessment, the ALJ’s decision was supported by other evidence

in the record, including the claimant’s own hearing testimony.

Id. at *9.    Accordingly, the court found no grounds for remand.

       Here, ALJ Menard completed his Paragraph B assessment using

the revised criteria and cited to facts from the record to

support the degree of limitation assessed in each functional

area.24   He drew these facts from general observations made by

several medical experts, witness testimony, and the ALJ’s lay

observations, but not raw medical data.25       Indeed, in her motion,

Jayne-Chandler points to not one instance where the ALJ

interpreted raw data.      To the extent the ALJ referenced Jayne-

Chandler’s medical records, it was to draw upon behavioral

observations made therein by her medical examiners.26       An ALJ is




24   Admin. R. at 16-18.
25   Id. at 16-18.
26Id. at 15-17. These observations include that “[Jayne-
Chandler] performed a variety of tasks quickly and accurately”;
“her problem solving skills were also sharp and clear”; “she
                                   13
qualified to make judgments from such observations.    See Gordils

v. Sec’y of Health & Human Servs., 921 F.2d 327, 329 (1st Cir.

1990) (“[ALJ] is [not] precluded from rendering common-sense

judgments about functional capacity based on medical findings,

as long as the [he] does not overstep the bounds of a lay

person’s competence and render a medical judgment.”); Guzman v.

Colvin, No. 15-cv-230-PB, 2016 WL 1275036, at *3-4 (D.N.H. Apr.

1, 2016) (Barbadoro, J.) (“[S]imple statements about actions

[the claimant] could perform [like being] ‘able to sit down and

stand up without difficulty, get on and off the exam table

without difficulty, don and doff shoes without difficulty . . .

[are] not inscrutable medical terminology that required an

expert to interpret.”).

    In addition, substantial evidence from the record supports

the ALJ’s assessment for each Paragraph B criterion.    Jayne-

Chandler does not raise any specific objections to the facts the

ALJ considered or his ultimate findings for the first three

Paragraph B criterion.    The court sees no need to delve deeper

to find a reversible error.   See Bourque v. Berryhill, No. 17-

CV-268-LM, 2018 WL 3536087, at *11 (D.N.H. July 23, 2018)




engages easily with medical providers, but also appeared weepy
and depressed”; “she communicates with her family, friends, and
neighbors”; and “she does all the shopping and errands for her
family.” See id.

                                 14
(McCafferty, J.) (finding that a claimant had waived issues that

he failed to previously raise).

       Substantial evidence also supports the ALJ’s findings for

the fourth criterion (mild limitations in adapting or managing

oneself).     Jayne-Chandler asserts that the ALJ considered the

wrong evidence in assessing this criterion by considering her

daily living activities – a factor replaced by the 2017

revision.27    But the 2017 revision explains that daily living

activities continue to provide a central “source of information

about all four of the Paragraph B areas of mental functioning.”28

In addition, evidence from Jayne-Chandler’s daily living

activities was supplemented by other observations made by Dr.

Weil and in Dr. Warren’s assessment,29 which remain highly

probative as the revised “adapt or manage oneself” criterion “is

not new or different from what adjudicators [were] already

accustomed to evaluating and documenting” for the fourth

criterion.    81 Fed. R. 661456.   Even though the record documents

a few instances where Jayne-Chandler could not regulate her

emotions, these instances do not undermine the fact that the




27   Pl. Mot. to Reverse (doc. no. 8) at 6-8.
28   81 Fed. Reg. at 66143.
29Admin. R. at 60; see also id. at 21 (giving opinion “great
weight”).

                                   15
ALJ’s ultimate finding is consistent with the greater record as

a whole.   See Irlanda Ortiz, 955 F.2d at 769 (a reversal is

warranted only where the ALJ’s conclusions are unsupported by

the record as a whole, not where evidence supports alternative

conclusions).

     Finally, to the extent any flaws may exist with the ALJ’s

Paragraph B analysis, such flaws do not doom the ALJ’s RFC.

Jayne-Chandler contends that “[l]ong standing precedent in this

circuit holds that RFC assessments, which are based on the

“Paragraph B” assessments in cases, such as this, involving

mental impairments, must be based on medical expert opinion.”30

But as noted by Judge McAuliffe, the Paragraph B criteria and

the RFC “are two different things.”     Benoit v. Berryhill, No.

18-CV-61-SM, 2018 WL 6304353, at *8 (D.N.H. Dec. 3, 2018).     The

Paragraph B criteria “are not an RFC assessment but are used to

rate the severity of mental impairment(s) at steps 2 and 3 of

the sequential evaluation process.” SSR 96-8p, 1996 WL 374184,

at *4.   After Step 3, the ALJ no longer looks to the Paragraph B

findings and instead draws from the medical expert opinion to

assess a claimant’s RFC.   See id.    The ALJ’s decision comported




30Pl. Mot. to Reverse (doc. no. 8) at 8 (citing Nguyen v.
Chater, 172 F.3d 31, 34 (1st Cir.1999); Manso-Pizarro, 76 F.3d
at 16; Gordils, 921 F.2d at 329).

                                16
with this framework and, as discussed below, relied on expert

medical opinion in assessing Jayne-Chandler’s RFC.   Remand is

therefore unwarranted.


    C.   Concentration, persistence, and pace limitations

    Jayne-Chandler’s third argument on appeal is that the ALJ

erred by not including any restrictions relating to her moderate

difficulties in concentration, persistence, or pace in his RFC.

This argument is unpersuasive.

    As a general rule, when an ALJ relies on “an acceptable

medical source” opining that “despite moderate limitations in

concentration, persistence, or pace the claimant is able to do

unskilled work or simple routine work,” no further restrictions

need be included in an RFC.   Mudgett v. Colvin, No. 14-cv-143-

JD, 2014 WL 6977863, at *3 (D.N.H. Dec. 9, 2014) (DiClerico,

J.); Montore v. Astrue, No. 11–CV–190-SM, 2012 WL 3583346, at *7

(D.N.H. Aug. 20, 2012) (McAuliffe, J.) (same).   In Mudgett, for

example, Judge DiClerico held that an ALJ adequately accounted

for moderate difficulties in concentration, persistence, and

pace when he relied on an expert opinion stating the claimant

could do unskilled work in making the RFC assessment.   2014 WL

6977863, at *3.   Likewise, in Montore, Judge McAuliffe held that

an ALJ’s vocational hypotheticals did not fail to account for

the claimant’s moderate limitations in concentration,



                                 17
persistence, and pace where there was medical evidence that the

limitation did not rule out the ability to do unskilled, routine

work.    2012 WL 3583346, at *7.

       Jayne-Chandler argues that this general rule is in tension

with dicta from Dimambro v. US Soc. Sec. Admin., Acting Comm’r,

No. 16-CV-486-PB, 2018 WL 301090, at *10 (D.N.H. Jan. 5, 2018)

(Barbadoro, J.), in which Judge Barbadoro stated that when “an

ALJ has identified moderate limitations in concentration,

persistence, or pace, his RFC finding or hypothetical at step

five must either adopt restrictions that address ‘staying on

task’ or explain why such restrictions are unwarranted.”31    The

court sees no tension among the holdings of this District’s

judges.    In Mudgett, the ALJ explained why restrictions were

unwarranted by citing to the medical expert’s opinion that the

claimant could do unskilled work in making the RFC.     See 2014 WL

6977863, at *3.    And in Montore, the ALJ similarly accepted the

medical expert’s assessment, and even included a more

restrictive limitation than the one the expert proposed.     See

2012 WL 3583346, at *7.

       Likewise, in crafting Jayne-Chandler’s RFC, the ALJ in this

case adequately explained why restrictions as to concentration,




31   Pl. Reply (doc. no. 12) at 3.

                                     18
persistence, or pace were unwarranted by relying on and

referencing Dr. Warren’s opinion that Jayne-Chandler could

“sustain the mental demands associated with carrying out simple

tasks over the course of [a] routine workday/workweek within

acceptable attention, persistence and pace tolerance.”32

Accordingly, the ALJ’s RFC restriction to “simple and routine

tasks,”33 without further restrictions, adequately accounts for

plaintiff’s moderate concentration, persistence and pace

limitations.


       D.   Excluding degenerative disc disease and obesity from
            the RFC assessment

       Fourth, Jayne-Chandler argues that the ALJ erred by failing

to consider limitations and restrictions imposed by her

nonsevere degenerative disc disease and obesity in the RFC.34

The Acting Commissioner contends that it was Jayne-Chandler’s

burden — not the ALJ’s — to show specific limitations based on

either her degenerative disc disease or obesity, that she did




32Admin. R. at 63; see also id. at 20 (“Dr. Warren   also felt
that the claimant retained the capacity to perform   basic tasks,
relate well enough for routine workplace purposes,   and can adapt
and manage herself for routine workplace purposes.    This is
persuasive.” (citing Admin. R. at 63-64)).
33   Id. at 18.
34Pl. Mot. to Reverse (doc. no. 8) at 10 (citing SSR 96-8p, 1996
WL 374184, at *5).

                                 19
not do so, and that no physician found that such conditions

imposed additional limitations or restrictions.35   Further, the

Acting Commissioner contends that the ALJ reasonably found that

Jayne-Chandler’s obesity and degenerative disc disease were non-

severe and did not limit her functionality.36   The court agrees.

       With respect to Jayne-Chandler’s obesity, the ALJ

individually assessed that there was “no evidence that the

claimant’s obesity has any specific or quantifiable impact on

pulmonary, musculoskeletal, endocrine, or cardiac functioning.”37

And despite Jayne-Chandler’s assertion to the contrary, the ALJ

specifically “considered the potential impact of obesity in

causing or contributing to co-existing impairments,” which

included depression and anxiety.38

       The ALJ similarly “recognized” Jayne-Chandler’s

degenerative disc disease diagnosis and concluded, based on her

conservative treatment plan, that the diagnosis was a nonsevere




35Def. Mot. to Affirm Mem. (doc. no. 11-1) at 14 (citing West v.
Berryhill, No. 17-1170, 2017 WL 6499834, at *1 (1st Cir. Dec.
11, 2017) (unpublished, citations omitted)); Boston v. Astrue,
No. 10–cv–00250–PB, 2011 WL 2491120, at *10 n.19 (D.N.H. June
22, 2011) (Barbadoro, J.) (noting that “[the] claimant bears the
burden of proving the limitations that factor into the RFC”)).
36   Id. at 14-15.
37   Admin. R. at 16.
38   Id.

                                 20
impairment.39   Jayne-Chandler argues that her clinical social

worker Mr. Rosario noted she struggled with pain even though she

completed physical therapy,40 but this note was made prior to

Jayne-Chandler beginning the pool therapy treatment plan the ALJ

found to be conservative.41    See McNelley v. Colvin, No. 15-1871,

2016 WL 2941714, at *2 (1st Cir. 2016) (finding that a

conservative treatment undercut a claimant’s allegations).

       Finally, Jayne-Chandler argues that there was no basis for

the ALJ to find that she had no exertional limitations despite

her obesity and degenerative disc disease, as physical

impairments were not considered by the State Agency.     But Jayne-

Chandler had the burden to present evidence of exertional

limitations arising from these impairments or, at the very

least, present enough evidence to alert the ALJ to the issue.

See West, 2017 WL 6499834, at *1; Boston, 2011 WL 2491120, at

*10 n.19.    She did not do so in her initial motion42 and in her

Reply, points to only one passing statement from her hearing



39   Id.
40   Pl. Mot. to Reverse (doc. no. 8) at 11.
41   Admin. R. at 437.
42Pl. Mot. to Reverse (doc. no. 8) at 11-12 (instead arguing
that it “defies common sense to conclude that an obese
individual with a medically determinable back impairment can
lift and carry” heavy loads for a portion of the workday); see
also Pl. Reply (doc. no. 12) at 4-5.

                                  21
testimony, conducted with the aid of counsel, possibly

suggesting a physical limitation – specifically that her missing

disk “just makes it hard to [do] any of my lifting, sitting,

standing, all that good stuff, moving.”43   Upon learning this

fact (and without a prompt from counsel), the ALJ inquired

further regarding Jayne-Chandler’s physical condition and

medication.    She responded that she felt “sore, antsy,” took

only ibuprofen, would not take opiates, and would be getting

shots in her back later that year.44   Neither she nor her counsel

went any further to demonstrate that her pain or present

condition was so severe as to impose exertional limitations.

       Crediting this statement and considering the other medical

evidence about Jayne-Chandler’s obesity and improving back pain,

substantial evidence still supports the ALJ’s ultimate

determination.    The ALJ was not required to find that Jayne-

Chandler’s degenerative disc disease or obesity limited her




43   Pl. Reply (doc. no. 12) at 4 (quoting Admin R. at 48).
44   Admin R. at 48:

       Q:   “Are you feeling it now as you sit?”
       A:   “Yeah, sore, antsy. I keep moving.”
       Q:   “Do you take any medication for the –“
       A:   “Ibuprofen.”
       Q:   “Your PCP – not the PCP or the ortho have recommended
            anything stronger?”
       A:   “Oh, yeah, I have an appointment to go get shots in my
            back in September. I won’t take opiates.”
                                  22
physically on a record so sparsely suggesting that such

limitations could exist.   Nor was he required to develop the

record further.   Although “[an ALJ] has a duty to develop an

adequate record from which a reasonable conclusion can be

drawn,” Perry v. Colvin, No. 13-CV-229-JL, 2014 WL 4725380, at

*1 (D.N.H. Sept. 23, 2014), this duty “is only triggered once

[the ALJ is] alerted by the record to the presence of an issue.”

Gillis v. Astrue, No. 08–cv–225–SM, 2009 WL 948655, at *6

(D.N.H. Apr. 6, 2009) (McAuliffe) (quoting Santiago v. Sec’y of

Health & Human Servs., 944 F.2d 1, 6 (1st Cir. 1991)).    Again,

the problem here is that neither Jayne-Chandler’s testimony nor

the other evidence of record goes far enough to raise a

meaningful issue as to whether Jayne-Chandler’s degenerative

disc disease and obesity physically limited her ability to

work.45

     Despite Jayne-Chandler’s assertion to the contrary, the

ALJ’s limitations determination was not based on impermissible

lay assessments of medical evidence and instead merely reflected

the reality that the record contained little to no evidence




45The court declines to presume, as Jayne-Chandler appears to
request, see Pl. Reply (doc. no. 12) at 6, that an individual
with obesity inherently has exertional limitations under a
“common sense” theory.

                                23
supporting a physical limitation.46    In Manso-Pizarro, the Court

of Appeals remanded an adverse social security disability

determination where medical reports, “coupled with identifiable

diagnoses and symptoms” like tachycardia “that seem[ed] to

indicate more than mild impairment,” should have “alerted the

ALJ to the need for expert guidance regarding the extent of the

claimant’s residual functional capacity to perform her

particular past employment.”    Id. at 19.

       Here, by contrast, there are no medical reports or

identifiable diagnoses that indicate more than mild impairment.

There are no medical records suggesting that her obesity had a

specific or quantifiable impact on her pulmonary,

musculoskeletal, and cardiac functioning.47    And the only

evidence suggesting that Jayne-Chandler suffered physical

limitations is from her own testimony, during which she

testified that she manages her back pain with ibuprofen and pool

therapy.48   Unlike the medical reports in Manso-Pizarro, this

observational evidence was not so “ramified that understanding

[them] require[d] more than a layperson’s effort at a



46   See id. at 6 (citing Manzo-Pizarro, 76 F.3d at 16.
47Admin. R. at 16. Additionally, Dr. Warren’s 2016 report
concluded that based on the strength factors of the physical
RFC, Jayne-Chandler had “[n]o somatic limitations.” Id. at 65.
48   Id. at 16 (citing id. at 399-400); see also id. at 48.

                                  24
commonsense functional capacity assessment.”     76 F.3d at 19.

Further, there are no indications that the ALJ “played doctor”

by reasoning that Jayne-Chandler “exaggerat[ed] her back pain.”

See Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015).       Rather,

the ALJ appears to have taken Jayne-Chandler’s testimony at face

value and also gave her (and her counsel) several opportunities

to clarify any physical limitations imposed by her “non-severe”

conditions.

       Accordingly, the administrative record sufficiently

supports the ALJ’s decision not to include physical limitations

in the RFC assessment.    Remand is therefore unwarranted.


       E.   Vocational expert testimony

       Fifth, Jayne-Chandler argues that the vocational testimony

does not provide substantial evidence for the ALJ’s decision

because it was based on an RFC rendered erroneous by the issues

Jayne-Chandler raised above.49   The ALJ was required to include

in his RFC finding and consequent hypothetical questions only

those limitations he found credible.      See Perez v. Sec’y of

Health & Human Servs., 958 F.2d 445, 447-48 (1st Cir. 1991).       As

discussed above, the court finds no flaws with the ALJ’s RFC




49   Pl. Mot. Order to Reverse Decision (doc. no. 8) at 12-13.

                                  25
determination.    The ALJ was therefore entitled to rely on

vocational expert testimony based on the ALJ’s RFC.

       Jayne-Chandler also takes issue with the limitation that

she have “no more than frequent interaction with supervisors,

coworkers, and the general public,”50 as the Dictionary of

Occupational Titles (“DOT”) does not address the frequency of

interactions between supervisors and employers.    Jayne-Chandler

waived this argument by not raising it at her administrative

hearing.    See Montore, 2012 WL 3583346 at *7 (holding that an

attorney on appeal is not permitted to scan record looking for

conflicts to raise for first time on appeal, as SSR 00-4p only

requires resolution of conflict if it was identified).    But even

if she did not waive this argument, the vocational expert

directly testified that his answer — that an individual that was

limited to simple routine tasks and that could have no more than

frequent social interactions could find work — was consistent

with the DOT.    Absent any apparent or actual conflict between

the vocational expert’s answer and the DOT, the ALJ was under no

obligation to inquire further.    Furthermore, any failure to do

so, in the absence of an actual inconsistency between the expert

testimony and the DOT, would be entirely harmless.    See Baker v.




50   Admin. R. at 21.

                                 26
Astrue, No. 10-454-SM, 2011 WL 6937505, at *15 (D.N.H. Nov. 15,

2011) (McCafferty, J.).


       Conclusion

       In sum, the court denies Jayne-Chandler’s motion to

reverse51 and grants the Commission’s motion for an order

affirming its disability insurance benefits decision.52      The

clerk shall enter judgment accordingly and close the case.


       SO ORDERED.



                                Joseph N. Laplante
                                United States District Judge


Dated:    August 5, 2019

cc:    Alexandra M. Jackson, Esq.
       Hugh Dan Rappaport, Esq.
       Luis A. Pere, Esq.




51   Doc. no. 8.
52   Doc. no. 11.

                                    27
